Case: 18-40162      Document: 00515494354         Page: 1    Date Filed: 07/17/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-40162                       United States Court of Appeals

                                  Summary Calendar
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 17, 2020

UNITED STATES OF AMERICA,                                                Lyle W. Cayce
                                                                              Clerk
                                                 Plaintiff-Appellee

v.

CONRADO DEPAZ ARELLANO,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:17-CR-60-1


Before WIENER, SOUTHWICK, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Conrado Depaz Arellano appeals his sentences for
conspiracy to possess a controlled substance with intent to distribute and
illegal reentry following removal. He contends that the district court erred
when it failed to orally pronounce the special conditions of supervised release
included in his written judgment.           In a supplemental letter brief, Depaz
Arellano concedes that his case appears analogous to United States v. Diggles,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40162     Document: 00515494354      Page: 2   Date Filed: 07/17/2020


                                  No. 18-40162

957 F.3d 551 (5th Cir. 2020) (en banc), and he seeks to preserve this issue for
further appellate review.
      Depaz Arellano did not object when the district court orally adopted the
conditions outlined in the presentence report (PSR), which included the three
conditions he now challenges.       Consequently, plain error review applies.
Diggles, 957 F.3d at 559-60, 563. Because the district court’s oral adoption of
the conditions in the PSR satisfied the court’s pronouncement obligations to
the extent it was required to do so, Depaz Arellano does “not clear even the
first of the four plain-error hurdles for there was no error at all.” Id. at 560.
      The judgment of the district court is AFFIRMED.




                                        2